DETAILED ACTION
This office action follows a response filed on November 2, 2021.  Claim 1 was amended, and claim 6 was canceled.  Claims 1-5 and 7-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 is drawn to a process in which a catalyst system contains a metallic activator complex wherein substituents R11 to R25 may be an oxide –O– diradical (see line 13).  Such a substituent results in radicals (II) and (III) having valence that is not satisfied.  Based on this analysis, it is deemed that claims fail to comply with the enablement requirement.  Dependent claims 2-5 and 7-12 are subsumed under the rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 at line 16 recites a proviso statement with a limitation of “when each R is …” and a limitation of “when M is aluminum …”.  The two limitations are connected with a conjunction “or”.  Such construction renders claim indefinite because it is unclear which condition is applicable.  It would appear that both limitations are operative in defining the invention and use of the conjunction “and” to link both limitations is more appropriate.  

Claim Objections
Claim 1 sis objected to because of the following informalities:  On page 3, line 17, countercation +N(H)RN3 does not contain radical RC, therefore the description “where each RC is … (C1-C30)alkyl” is superfluous and may be deleted.   

Claims 2-5 and 7-12 are objected to because of the following informalities:  In line 1 of each claim, delete “polymerization” which appears prior to “process” since there is technically insufficient antecedent basis for a term “polymerization process”.  Appropriate correction is required.  

Claim 5 is objected to because of the following informalities:  In line 2, delete “the” which appears prior to “four groups R are” and delete “the” which appears prior to “four groups R is”.

Claim 12 is objected to because of the following informalities:  In line 5, please replace “the Hydrocarbon” with “a Hydrocarbon”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epstein et al. (US 5,895,771).
Epstein et al. teaches a catalyst comprising a group 4 metal complex and an ionizing agent having formula [Ph3C][Al(OC(Ph)(CF3)2)4] and [Ph3C][Al(OC(CH3)(CF3)2)4].  The catalyst finds use in a process for polymerization of ethylene.    

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (US 5,895,771).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference. Prior art is silent with respect to ionic metallic activator complex behavior when subjected to the specific Hydrocarbon Conductivity Test described in instant claim.  However, in view of the fact that the ionic metallic activator complex is substantially the same as that recited in instant claim, reasonable basis exists to believe that the ionic metallic activator complex will exhibit claimed property under test conditions.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
   
Subject of claims 2-5, 7, 8, 10, and 11 is patentably distinct over the teaching of Epstein et al. (US 5,895,771).  Reference does not teach structural features described in claims.





Response to Arguments
The rejection of claims on the ground of nonstatutory double patenting over claims of copending Application 17/043,483, set forth in paragraph 4 of the previous office action dated August 11, 2021, has been withdrawn.  Instant claims drawn to an ionic metallic activator complex in which n is 3 or 4 do not overlap in scope with copending claims drawn to an ionic metallic activator complex in which n is 0 or 1.    
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by McGuiness et al. (US 2009/0209713), set forth in paragraph 7 of the previous office action, has been overcome by amendment.  Reference does not teach claimed process in which a procatalyst is a group 4 metal-ligand complex.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Information Disclosure Statement
The information disclosure statement (IDS) filed on September 29, 2020 has been resubmitted to Applicant.  Citation of non-patent literature documents 4, 6, and 7 (Ewen et al., Gao et al., and Gao et al.) lack publication dates, and none could be located in the documents.  Applicant may file another IDS with appropriate citations in response to this office action.  



Drawings
The drawing is objected to; the figure should be labeled “Figure 1” so that labeling is consistent with that recited in the specification at page 39, paragraph [00211].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 26, 2022